The plaintiff declared upon a bond for money, in the usual form, payable to himself as administrator, etc., at six months, by the defendant, and executed January 18th 1865, and proved that it was given at a sale made by him, and that before the sale, proclamation was made of the terms, by reading aloud a written statement (amongst other things) that "Confederate notes will not be taken"; also that after these terms were read, and before the sale, as they did not state what sort of money would be received, the plaintiff added, "that if he had to collect the notes he would collect gold and silver; that if he could pay the notes over to the heirs, etc., they
could make any arrangement with them they were willing to, in regard to their payment."
The defendant excepted to the admission of other testimony as to the terms, than what was written.
Verdict for the plaintiff, for the face of the note, etc. Rule, etc., Judgment, and Appeal by the defendant.
It appears from the evidence introduced by the plaintiff, that the note sued on was given on the 18th day of January (104) 1865, for property purchased at an administrator's sale. Before the sale was made, it was distinctly announced by the auctioneer, as one of the terms of sale, that Confederate money would not be received in payment, from the purchasers. This evidence fully rebutted the presumption created by the Ordinance of Oct. 18th 1865, and the Acts of 1866, chapters 38 and 39.
In the case of Laws, Adm'r. v. Rycroft, ante 100, the collateral contract was not sufficiently definite to prevent the operation of said statutes.
There is no error.
Per curiam.
Judgment affirmed. *Page 81